THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR WAVE WIRELESS CORPORATION SHALL
HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED.

WAVE WIRELESS CORPORATION
Senior Convertible Promissory Bridge Note

U.S. $ 70,000 Issuance Date: December 7, 2005
No.: 9-2005-WV-05 Maturity Date: March 31, 2006

FOR VALUE RECEIVED, the undersigned, Wave Wireless Corporation, a Delaware
corporation (the “Company”), hereby promises to pay to the order of North Sound
Legacy Institutional Fund LLC or any future permitted holder of this secured
convertible bridge note (the "Payee”), at the principal office of the Payee set
forth herein, or at such other place as the holder may designate in writing to
the Company, the principal sum of Seventy Thousand Dollars ($70,000) or such
other amount as may be outstanding hereunder, together with all accrued but
unpaid interest, in such coin or currency of the United States of America as at
the time shall be legal tender for the payment of public and private debts and
in immediately available funds, as provided in this secured convertible bridge
note (the “Note”).

1. Exchange of Principal and Interest into Qualified Financing. The outstanding
principal amount of this Note together with all accrued but unpaid interest
hereunder (the “Outstanding Balance”), shall automatically be exchanged into
shares issued in an equity or equity based financing or a combination of equity
financings following the Issuance Date with gross proceeds totaling at least
$2,500,000 (the “Qualified Financing”); provided, however, that for purposes of
determining the number of equity securities (including warrants) to be received
by the Payee upon such exchange, the Payee shall be deemed to have tendered 120%
of the Outstanding Balance of the Note as payment of the purchase price in the
Qualified Financing. Upon such exchange pursuant to a Qualified Financing, the
Payee shall be deemed a purchaser in such Qualified Financing and shall be
granted all rights afforded a purchaser in the Qualified Financing.
Notwithstanding anything to the contrary set forth herein, if the number of
shares of common stock of the Company (“Common Stock”) to be issued upon any
payment of principal or interest hereunder, or upon any conversion pursuant to a
Qualified Financing, would cause the number of shares of Common Stock owned by
the Payee, together with its affiliates, at such time to exceed, when aggregated
with all other shares of Common Stock owned by the Payee and its affiliates at
such time, the number of shares of Common Stock which would result in such Payee
and its affiliates beneficially owning (as determined in accordance with Section
13(d) of the Securities Exchange Act of 1934 and the rules thereunder) in excess
of 9.9% of all of the Common Stock outstanding at such time; provided, however,
that upon the Payee providing the Company with sixty-one (61) days notice (the
“Waiver Notice”) that Payee would like to waive this restriction with regard to
any or all shares of Common Stock issuable upon such payment, this provision
will be of no force or effect with regard to all or a portion of the interest
payment amount referenced in the Waiver Notice. The Company covenants and agrees
that the securities issued in any Qualified Financing shall reflect the
foregoing restrictions on the Payee’s ownership of Common Stock.

2. In consideration for the loan evidenced by this Note, the Payee shall be
issued Bridge Warrants in the form attached as Exhibit A for the issuance of two
hundred fifty thousand (250,000) shares of Common Stock at an exercise price of
$.20 per $100,000 of Note principal amount.

3. Voluntary Conversion of Principal and Interest. At the option of the Payee,
but subject to Section 1 hereof, the Outstanding Balance of this Note may be
converted into Common Stock at a price per share of $0.15 at any time the Note
remains outstanding.

4. Seniority and Ranking. Except for the amounts outstanding under the Credit
Facility dated September 17, 2004 from Silicon Valley Bank, which amounts shall
not exceed $1,500,000 without the consent of the Payee, this Note shall rank
senior to the Maker’s currently issued and outstanding indebtedness and equity
securities; provided, however, this Note shall rank pari-passu with respect to
(i) certain other secured promissory notes of the Company of like tenor
herewith, in an aggregate principal amount not to exceed $1,250,000, inclusive
of this Note, to be issued between September 1, 2005 and January 15, 2006; and
(ii) a secured promissory note of the Company in a principal amount of
$4,153,649.92, dated October 1, 2005. The parties agree and acknowledge that all
amounts due under the terms of this Note are subordinate to all amounts due
under the terms of the Credit Facility from Silicon Valley Bank.

5. Principal and Interest Payments.

(a) In the event the Company does not complete the Qualified Financing, the
Company shall repay the entire principal balance then outstanding on March 31,
2006 (the “Maturity Date”).

(b) Interest on the outstanding principal balance of this Note shall accrue at a
rate of ten percent (10%) per annum. Interest on the outstanding principal
balance of the Note shall be computed on the basis of the actual number of days
elapsed and a year of three hundred and sixty-five (365) days and shall be
payable on the Maturity Date by the Company in cash or in shares of the
Company’s equity securities. Furthermore, upon the occurrence of an Event of
Default, then to the extent permitted by law, the Company will pay interest to
the Payee, payable on demand, on the outstanding principal balance of the Note
from the date of the Event of Default until payment in full at the rate of
twelve percent (12%) per annum.

(c) At the Company’s sole option, the Company may prepay the outstanding
principal amount of this Note plus all accrued and unpaid interest in cash at
any time without penalty prior to maturity. All payments made on account of the
indebtedness evidenced by this Note shall be applied first to accrued but unpaid
interest, if any, and the remainder shall be applied to principal.

6. Non-Business Days. Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.

7. Representations and Warranties of the Company. The Company represents and
warrants to the Payee as follows:

(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted.

(b) This Note has been duly authorized, validly executed and delivered on behalf
of the Company and is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally, and the Company has
full power and authority to execute and deliver this Note and to perform its
obligations hereunder.

(c) The execution, delivery and performance of this Note will not (i) conflict
with or result in a breach of or a default under any of the terms or provisions
of, (A) the Company’s certificate of incorporation or by-laws, or (B) any
material provision of any indenture, mortgage, deed of trust or other material
agreement or instrument to which the Company is a party or by which it or any of
its material properties or assets is bound, (ii) result in a violation of any
material provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject.

(d) No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Note.

8. Events of Default. The occurrence of any of the following events shall be an
“Event of Default” under this Note:

(a) the Company shall fail to make the payment of any amount of any principal
outstanding for a period of three (3) business days after the date such payment
shall become due and payable hereunder; or

(b) the Company shall fail to make any payment of interest for a period of three
(3) business days after the date such interest shall become due and payable
hereunder; or

(c) any representation, warranty or certification made by the Company herein or
in any certificate or financial statement shall prove to have been false or
incorrect or breached in a material respect on the date as of which made; or

(d) the holder of any indebtedness of the Company or any of its subsidiaries
shall accelerate any payment of any amount or amounts of principal or interest
on any indebtedness (the "Indebtedness”) (other than the Indebtedness hereunder)
prior to its stated maturity or payment date the aggregate principal amount of
which Indebtedness of all such persons is in excess of $1,000,000, whether such
Indebtedness now exists or shall hereinafter be created, and such accelerated
payment entitles the holder thereof to immediate payment of such Indebtedness
which is due and owing and such indebtedness has not been discharged in full or
such acceleration has not been stayed, rescinded or annulled within ten
(10) business days of such acceleration; or

(e) A judgment or order for the payment of money shall be rendered against the
Company or any of its subsidiaries in excess of $1,000,000 in the aggregate (net
of any applicable insurance coverage) for all such judgments or orders against
all such persons (treating any deductibles, self insurance or retention as not
so covered) that shall not be discharged, and all such judgments and orders
remain outstanding, and there shall be any period of sixty (60) consecutive days
following entry of the judgment or order in excess of $1,000,000 or the judgment
or order which causes the aggregate amount described above to exceed $1,000,000
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(f) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors’ rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; or

(g) a proceeding or case shall be commenced in respect of the Company or any of
its subsidiaries without its application or consent, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) consecutive
days; or

(h) the suspension from listing or the failure of the Common Stock to be listed
on the OTC Bulletin Board for a period of five (5) consecutive trading days.

9. Remedies Upon An Event of Default. If an Event of Default shall have occurred
and shall be continuing, the Payee of this Note may at any time at its option,
(a) declare the entire unpaid principal balance of this Note, together with all
interest accrued hereon, due and payable, and thereupon, the same shall be
accelerated and so due and payable; provided, however, that upon the occurrence
of an Event of Default described in (i) Sections 8(f) and (g), without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Company, the outstanding principal
balance and accrued interest hereunder shall be automatically due and payable,
and (ii) Sections 8(a) through (e) and Section 8(h), the Payee may exercise or
otherwise enforce any one or more of the Payee’s rights, powers, privileges,
remedies and interests under this Note or applicable law. No course of delay on
the part of the Payee shall operate as a waiver thereof or otherwise prejudice
the right of the Payee. No remedy conferred hereby shall be exclusive of any
other remedy referred to herein or now or hereafter available at law, in equity,
by statute or otherwise. Notwithstanding the foregoing, Payee agrees that its
rights and remedies hereunder are limited to receipt of cash or shares of the
Company’s equity securities in the amounts described herein.

10. Replacement. Upon receipt of a duly executed, notarized and unsecured
written statement from the Payee with respect to the loss, theft or destruction
of this Note (or any replacement hereof), and without requiring an indemnity
bond or other security, or, in the case of a mutilation of this Note, upon
surrender and cancellation of such Note, the Company shall issue a new Note, of
like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated
Note.

11. Parties in Interest, Transferability. This Note shall be binding upon the
Company and its successors and assigns and the terms hereof shall inure to the
benefit of the Payee and its successors and permitted assigns. This Note may be
transferred or sold, subject to the provisions of Section 17 of this Note, or
pledged, hypothecated or otherwise granted as security by the Payee.

12. Amendments. This Note may not be modified or amended in any manner except in
writing executed by the Company and the Payee.

13. Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery by telecopy or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The Company will give written notice to the Payee at least thirty (30) days
prior to the date on which the Company closes its books or takes a record
(x) with respect to any dividend or distribution upon the common stock of the
Company, (y) with respect to any pro rata subscription offer to holders of
common stock of the Company or (z) for determining rights to vote with respect
to a Major Transaction, dissolution, liquidation or winding-up and in no event
shall such notice be provided to such holder prior to such information being
made known to the public. The Company will also give written notice to the Payee
at least twenty (20) days prior to the date on which dissolution, liquidation or
winding-up will take place and in no event shall such notice be provided to the
Payee prior to such information being made known to the public.

         
Address of the Payee:
  North Sound Legacy Institutional Fund LLC

 
  c/o North Sound Capital LLC
 
  20 Horseneck Lane
 
  Greenwich, CT 06830

 
  Attention: Andrew B. David, General Counsel

 
  Tel: (203) 340-5700

 
  Fax: (203) 340-5701

Address of the Company:
  Wave Wireless Corporation

 
  1996 Lundy Ave.
 
  San Jose, CA 95131

 
  Attention: Chief Financial Officer

 
  Tel. No.: (408) 943-4200

 
  Fax No.: (408) 943-4305


14. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to the
choice of law provisions. This Note shall not be interpreted or construed with
any presumption against the party causing this Note to be drafted.

15. Headings. Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

16. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Payee’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Payee and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable and material harm to the Payee and that the
remedy at law for any such breach may be inadequate. Therefore the Company
agrees that, in the event of any such breach or threatened breach, the Payee
shall be entitled, in addition to all other available rights and remedies, at
law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.

17. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Payee in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

18. Enforcement Expenses. The Company agrees to pay all costs and expenses of
enforcement of this Note, including, without limitation, reasonable attorneys’
fees and expenses.

19. Binding Effect. The obligations of the Company and the Payee set forth
herein shall be binding upon the successors and assigns of each such party,
whether or not such successors or assigns are permitted by the terms hereof.

20. Compliance with Securities Laws. The Payee of this Note acknowledges that
this Note is being acquired solely for the Payee’s own account and not as a
nominee for any other party, and for investment, and that the Payee shall not
offer, sell or otherwise dispose of this Note other than in compliance with the
laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission. This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with a
legend in substantially the following form:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR WAVE WIRELESS CORPORATION SHALL
HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED.”

21. Severability. The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.

22. Consent to Jurisdiction. Each of the Company and the Payee (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the Payee
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in Section 10
hereof and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing in this Section 19 shall affect or limit
any right to serve process in any other manner permitted by law.

23. Company Waivers. Except as otherwise specifically provided herein, the
Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.

(a) No delay or omission on the part of the Payee in exercising its rights under
this Note, or course of conduct relating hereto, shall operate as a waiver of
such rights or any other right of the Payee, nor shall any waiver by the Payee
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.

(b) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE PAYEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.

WAVE WIRELESS CORPORATION

By:
Name: Daniel Rumsey
Title: Interim Chief Executive Officer


2